DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103]
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over HE et al PG PUB 2022/0210866
Re Claims 1, 15 and 16, HE et al teaches activating a BWP performed by the UE (one memory; one transceiver, a processor) configured with Pcell and Scell; the UE receiving a RRC configuration information (BWP information) configuring the UE with plurality of BWPs [0225];  the UE receiving from a base station a DCI format including a bitmap wherein each bit in the bitmap corresponding to configured BWP and indicates whether a specific BWP on the Scell is activated [0233].
HE et al fails to explicitly teach “based on a current active BWP being a dormant BWP…”.  
However, HE et al teaches when the amount of traffic becomes low, to conserve energy, all activated Scells can be switched to a dormant state or dactivated state and when the amount of traffic is large enough again, Scells can be switched to an activated state [0220].   One skilled in the art would have been motivated to be adaptive to traffic load to conserve battery life of the UE.   Therefore, it would have been obvious to one skilled in the art to have the switched the current BWP to the dormant state when traffic load is low and reactivating and/or activating BPWs according the higher traffic load.
Re Claim 2, HE et al teaches the UE receives the DCI from the gNB (Pcell).
Re Claim 3, HE et al teaches the bitmap of the DCI can indicate activated BWPs (non-dormancy in units) of each serving cells [0225].
Re Claim 6, HE et al teaches each bit (a field length…1 bit) in the bitmap corresponds to a configured BWP and indicates whether the BWP is activated (non-dormancy) in the DCI [0233].
Re Claim 10, HE et al teaches the UE receives a PDCCH on the activated BWP (the specific).
Re Claim 13, HE et al teaches RRC signaling (a higher layer signaling) configured the BWPs for the UE which includes the dormant BWP.
Re Claim 14, HE et al teaches the gNB (the Pcell) is a cell in which the UE performs RRC signaling (initial connection establishment procedure) to configure the UE with additional BWP (radio resources) for activating the BWP in the Scell to the UE [0228].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HE et al PG PUB 2022/021 0866 in view of LIU et al PG PUB 2021/0168858.
Re Claim 7, HE et al teaches a maximum number of active BWPs for the UE for a serving cell [0225] but fails to explicitly teach that the maximum number is “4”.  However, LIU et al teaches the maximum number of BWPs per serving cell can be configured to be “4” [0255].  One skilled in the art would have motivated to have configured the maximum number BWP for the serving cell and is a matter of design choice in enabling transmission/reception of signal data/control.  Therefore, it would have been obvious to one skilled in the art to have configured the maximum number of BWPs for the serving cell.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HE et al PG PUB 2022/0210866.
Re Claim 12, HE et al teaches during dormant BWP but fails to explicitly teach the UE does not perform PDCCH monitoring.  Examiner takes notice that when the BWP is in dormant in inactive state, not performing PDCCH monitoring conserves power.  One skilled in the art would have been motivated to not perform PDCCH monitoring to conserve power.  Therefore, it would have been obvious to one skilled to not perform PDCCH monitoring during the dormant BWP.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, 10, 13-16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472